 1   EMMANUEL C. AKUDINOBI, SBN 188903
     epcakudinobi@yahoo.com
 2   CHIJIOKE O. IKONTE, SBN 206203
     cikonte@yahoo.com
 3   LAW OFFICES OF AKUDINOBI & IKONTE
     3435 WILSHIRE BLVD., SUITE 1520
 4   LOS ANGELES, CA 90010
     (213) 387 - 0869
 5   (213) 387 - 0969 (fax)
 6   EMENIKE IROEGBU, SBN 221372
     emenike@att.net
 7   Law Offices of Emenike Iroegbu
     1321 Howe Avenue, Suite 203
 8   Sacramento, CA 95825
     (916) 599-3687
 9   (916) 564-2599 (fax)
10   Attorneys for Plaintiff
     IVAN S. LEE
11

12
                            UNITED STATES DISTRICT COURT
13
                          EASTERN DISTRICT OF CALIFORNIA
14
     Ivan S. Lee,                              )   Case No.: 2:17-CV-00118-JAM-EFB
                                               )
15
                    Plaintiff,                 )   SECOND STIPULATION AND
                                               )   ORDER TO MODIFY SCHEDULING
16
           vs.                                 )   ORDER AND CONTINUE DATES
                                               )
17                                             )
     CITY OF SACRAMENTO                        )
18
               Defendant                       )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22

23
           IT IS HEREBY RESPECTFULLY REQUESTED AND STIPULATED, by
24
     and between the parties hereto, that the trial date presently set for October7, 2019
25
     at 9:00 a.m. before the Honorable John A. Mendez, be continued to March 23,
26
     2020 at 9:00 a.m. The reason for this continuance is because Plaintiff’s trial
27
     counsel, Chijioke O. Ikonte recently lost a close relative. He anticipates that the
28
     burial and burial rites will take place in Nigeria in September, 2019. He will be



                           Stipulation and Order to Continue Dates                          1
                                                                                      -
 1
     gone for September 2019. Also, because of the relative’s sickness, he was out of
 2
     the office for an extended period and could not work on the case..
 3
           The parties stipulate that:
 4
        1. Dispositive motions shall be filed by 12/17/19 and heard on 1/14/20 at 1:30
 5
           p.m.;
 6
        2. The joint pretrial statement is due 2/7/20. The final pretrial conference is
 7
           2/14/20 at 11:00 a.m.
 8
        3. The trial is continued to 3/23/20 at 9:00 a.m.
 9
     Dated: June 27, 2019                          Law Offices of Akudinobi & Ikonte
10

11
                                                   By:_/s/ Chijioke O. Ikonte____
12                                                       Chijioke O. Ikonte
                                                         Attorney for Plaintiff
13
                                                         Ivan Lee
14

15   Dated: June 27, 2019                          Law Offices of Akudinobi & Ikonte
16

17                                                 By:_/s/ Emenike Iroegbu_____
18
                                                         Emenike Iroegbu
                                                         Attorney for Plaintiff
19                                                       Ivan Lee
20

21   Dated: June 27, 2019                          SUSANA ALCALA WOOD,
                                                   City Attorney
22

23
                                                   By:___/s/___________________
24                                                      Kathleen Rogan
25
                                                        Attorney for Defendant
                                                        City of Sacramento
26

27

28




                        Stipulation and Order to Continue Dates                           2
                                                                                     -
 1
                                              ORDER
 2
             IT IS HEREBY ORDERED:
 3

 4
             The trial date, currently set on October 7, 2019 is vacated. The new trial date
 5
     is March 23, 2020 at 9:00 a.m. before Judge John Mendez. It is further ordered
 6
     that:
 7
        1. Dispositive motions shall be filed by December 17, 2019 and heard on
 8
             January 14, 2020 at 1:30 p.m.;
 9
        2. The joint pretrial statement id due February 7, 2020. The final pre-trial
10
             conference is February 14, 2020 at 11:00 a.m.
11

12
     Dated: July 2, 2019                            /s/ John A. Mendez_____________
13                                                  Hon. John A. Mendez
                                                    United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                          Stipulation and Order to Continue Dates                          3
                                                                                       -
